 


                                   IN THE UNITED STATES DISTRICT COURT
                                  FOR THE WESTERN DISTRICT OF VIRGINIA
                                          BIG STONE GAP DIVISION
 

UNITED STATES OF AMERICA,                                          )
                                                                   )
                                                                   )   Case No. 2:03CR10069
                                                                   )
v.                                                                 )          OPINION
                                                                   )
BILLY WAYNE PAGE,                                                  )   By: James P. Jones
                                                                   )   United States District Judge
                                        Defendant.                 )

              Billy Wayne Page, Pro Se Defendant.

              The defendant, Billy Wayne Page, proceeding pro se, filed a second Motion

to Vacate, Set Aside, or Correct Sentence pursuant to 28 U.S.C. § 2255, alleging

that he is entitled to be resentenced in light of Johnson v. United States, 135 S. Ct.

2551 (2015). For the reason stated, I must summarily deny Page’s § 2255 motion

without prejudice as successive.1

              This court may consider a second or successive § 2255 motion only upon

specific certification from the United States Court of Appeals for the Fourth

Circuit that the claims in the motion meet certain criteria. See § 2255(h). Court

                                                            
              1
          Under Rule 4 of the Rules Governing § 2255 Proceedings, the court may
summarily dismiss a § 2255 motion where it is clear from the motion and the record of
prior proceedings that the defendant is not entitled to relief.
 

 

                                                                
 
 


records indicate that Page previously filed a § 2255 motion raising similar

arguments concerning this same conviction and sentence, and I dismissed it as

untimely filed. United States v. Page, No. 2:03CR10069, 2017 WL 3835886

(W.D. Va. Sept. 1, 2017). Because Page offers no indication that he has obtained

certification from the court of appeals to file a second or successive § 2255 motion,

I must dismiss Page’s current action without prejudice.

      A separate Final Order will be entered herewith.


                                                DATED: November 29, 2018

                                                /s/ James P. Jones
                                                United States District Judge




                                         ‐2‐ 
 
